Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 12/18/2020. In virtue of this communication, claims 15, 18-31 are currently pending in the instant application. 

Response to Arguments
Applicant’s arguments with respect to the amendments made to claims 15 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In summary, as is described below in more detail, Bottemiller teaches a food product portioning system on a conveyer, where food is portion according to a size or thickness or shape based upon a scan. The food is then sent for further processing such as removing bones from chicken breasts and is also based on the initial scan. This further processing therefore would be sent to Safai system which also identifies unwanted objects within food objects based on an x ray source. Please see the revised rejection below in view of the amendments made.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claim 15, 18-22 and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Safai et al. (US 2002/0067797 A1) in view of Bottemiller (US 2006/0161380 A1). 

Regarding Claim 15 Safai teaches the limitations "A method of processing a food object while the food object is being conveyed, comprising: (see par. 0024);
acquiring image data of the food object; (see fig. 1 (14/16) and par. 0025, where X ray detectors (equated to image means in claim 24) inspect food image data);
cutting the food object into the smaller food pieces; (see fig. 1 (22) and par. 0026, where food is cut by cutter 22 (equated to cutting means of claim 24);
determining, based on the acquired image data, whether the food object contains undesired objects, and in case such undesired objects are detected; (see par. 0025-0026, where the system will “determine the existence and location of any undesirable material present in the workpiece” including in food);
identifying, based on the pattern from the acquired image data, which of the smaller food pieces contain the undesired objects" (see par. 0026 and fig. 1 (18) where a processor 18 is used and “Based on these data, when the workpiece is moved on the conveyor 12 to be adjacent the cutter 22, the computer 18 controls the cutter 22 to automatically segment a portion of the workpiece that contains the undesirable material into a visually recognizable shape, such as round, square, triangular, etc. Then, the worker stationed downstream along the conveyor 12 may easily spot these segmented portions (SP) and manually remove them from the conveyor 12 for discard or further processing. Alternatively, the computer 18 may control the pickup device 24, while tracking the location of the workpiece on the conveyor 12, to automatically offload the segmented portion (SP) from the conveyor 12.”). 
However, Safai does not explicitly disclose the newly added limitation “forming a pattern of the food object based on the acquired image data, said pattern corresponding uniquely to an individual food product and corresponds to a shape, a size or a thickness for cutting the food product to smaller food products.” 

 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to first scan and then portion food objects into smaller food objects based on the shape, size or thickness of the food object, based on the scan and then further process for detecting unwanted material as taught by Bottemiller in the system of Safai, in order to quickly and accurately portion and remove unwanted objects from food objects along a conveyer (see par. 0009 of Bottemiller).  

 	Claim 24 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 31 Safai teaches the limitations "A method of processing a food object while the food object is being conveyed, comprising: (see par. 0024);
 	acquiring image data of the food object; (see fig. 1 (14/16) and par. 0025, where X ray detectors (equated to image means in claim 24) inspect food image data);
cutting the food object into the smaller food pieces depending on the shape, the size or the thickness of the individual food product; (see fig. 1 (22) and par. 0026, where food is cut by cutter 22 
determining, based on the acquired image data, whether the food object contains undesired objects, and in case such undesired objects are detected; conveying the smaller food pieces together with and without the undesired objects together on a conveyor device; (see fig. 1 where based on x ray source, unwanted objects are detected, and both food objects containing unwanted material and those that do not are conveyed (see WP and SP conveyed to pick up device in fig. 1);
separating the smaller food pieces containing the undesired objects from the conveyor device from a remainder of the smaller food pieces without undesired objects;” (see fig. 1, where pick up device 24 removes smaller food objects having unwanted material (SP) from those without (WP).
However, Safai does not explicitly disclose “forming a pattern of the food object based on the acquired image data, said pattern corresponding uniquely to an individual food product and corresponds to a shape, a size or a thickness for cutting the food product to smaller food products;… identifying, based on the pattern from the acquired image data, which of the smaller food pieces contains the undesired objects; wherein the food product is cut automatically into the smaller food pieces according to the pattern regardless of an identification of undesired objects according to the acquired image data.” 
	In the same field of endeavor Bottemiller teaches a portioning system for food objects the scanning system 16 scans the food product 14 at 102 to produce scanning information representative of the food product, and forwards the scanning information to the computer/processor 22. The computer 22 analyzes the scanning data to…develop a thickness profile of the scanned food product…The computer can model the food product at 106 to determine how the food product might be trimmed and/or portioned into end product sets…for example, weight, shape, thickness, length or width… In addition, the computer factors in any defects found in the food product during the scanning process. 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to first scan and then portion food objects into smaller food objects based on the shape, size or thickness of the food object, based on the scan and then further process for detecting unwanted material as taught by Bottemiller in the system of Safai, in order to quickly and accurately portion and remove unwanted objects from food objects along a conveyer (see par. 0009 of Bottemiller).  

	Regarding Claim 18 Safai teaches the limitations "The method according to claim 15, wherein said image data comprise X-ray data obtained by means of exposing the food object with an X-ray beam and processing the intensities of the X-ray beam after penetrating through the food object" (see fig. 1 (14/16) and par. 0025, where X ray detectors inspect food image data).

	Regarding Claim 19 Safai teaches the limitations "The method according to claim 15, further comprising automatically separating those smaller food pieces containing the undesired objects from the food object based on the identification of which of the smaller food pieces contain the undesired objects" (see par. 0028, where automatic pickup (i.e. removal) of unwanted objects is used, the cutter dynamically changes the cutting paths based on each food object).

	Regarding Claim 20 Safai teaches the limitations "The method according to claim 15, wherein said undesired objects include one or more of the following: bones, bloodspots, gapings, or nematodes" (see par. 0024, where bones are removed). 

Claim 21 Safai teaches the limitations "The method according to claim 15, where said acquired image data comprise digital data obtained by means of an inspection device selected from a group consisting at least one of a digital camera, RGB hyperspectral imaging and fluorescence, and (see fig. 6 and par. 0032, where the acquired image data is obtained by a camera, fluoroscope screen and X-ray). 
 	where said undesired objects are selected from one or more of: bloodspots, nematodes or gapings" (see par. 0041, where bloodspots in bones are used to remove unwanted objects). 

	Regarding Claim 22 Safai teaches the limitations "The method according to claim 15, wherein the food object is a fish fillet" (see par. 0004-0005, were food includes fish, poultry and meat). 

	Regarding Claim 25 Safai teaches the limitations "The system according to claim 24, wherein the imaging means is selected from one or more of the following: an X-ray apparatus; a Near Infrared (NIR) device; a RGB hyperspectral imaging and fluorescence; a digital camera" (see fig. 1 (14/16) and par. 0025, where X ray detectors inspect food image data).

	Regarding Claim 26 Safai teaches the limitations "The system according to claim 24, wherein the cutting means comprises a high pressure water cutter" (see par. 0011). 

	Regarding Claim 27 Safai teaches the limitations "The system according to claim 24, further comprising automatic removing device for utilizing the identification of which of the smaller food pieces contain the undesired objects in automatically removing these smaller food pieces from the remaining part of the food object" (see par. 0028, where automatic pickup (i.e. removal) of unwanted objects is used, the cutter dynamically changes the cutting paths based on each food object).

	Regarding Claim 28 Safai teaches the limitations "The system according to claim 27, wherein the automatic removing device is selected from one or more of the following: a robotic system comprising at least one robotic arm or a conveyor assembly" see par. 0026, where “Alternatively, the computer 18 may control the pickup device 24, while tracking the location of the workpiece on the conveyor 12, to automatically offload the segmented portion (SP) from the conveyor 12. The pickup device 24 may then deposit the removed segmented portion (SP) onto a separate take-away conveyor (not shown) for transport of the segmented portion to a desired location, perhaps to a discard bin.”). 

	Regarding Claim 29 Safai and Bottemiller teach the limitations "The method according to claim 15, wherein the food product is cut automatically into the smaller food pieces according to the pattern regardless of an identification of undesired objects according to the acquired image data” (see fig. 2 and par. 0018 of Bottemiller, where the food is portioned based on scans prior to identification of unwanted objects which occurs down the conveyer by cutting device in further processing). 


	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Safai and Bottemiller as applied to claim 1 above, and further in view of Hansen (US 2011/0207388 A1).

	Regarding Claim 23 Safai teaches the method according to claim 15, wherein the step of determining, based on the acquired image data, whether the food object contains undesired objects comprises” (see claim 1 above), but does not explicitly disclose “detecting whether detected objects are above a pre-defined size range, wherein if the detected objects exceed the pre-defined size range the detected objects are considered to be undesired objects."

 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider objects above a certain size to be undesired as taught by Hansen in the system of Safai and Bottemiller, in order to separate non-consumable waste parts of fish from consumable body parts (see par. 0004 of Hansen). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Bilodeau/
Primary Examiner, Art Unit 2648